 In the Matter of SPARTAN MILLSandTEx1ZLE WORKERS ORGANIZINGCOMMITTEECase No. C-953.-Decided April 25,1939Cotton TextileIndustry-Settlement:stipulationproviding for reinstatementof 10employeeswith backpay-Order:entered onstipulation-Discrimination:charges of,dismissed as to personsmentionedin complaint and not reinstated.Mr. Maurice J. Nicoson,andMr. G. P. Van Arkel,for the Board.Perrin & Tinsley,byMr. L. W. Perrin,andMr. Donald Russell,both of Spartanburg, S. C., for the respondent.Gantt d Brown,byMr. Robert J. Gantt,andMr. Clarence C.Brown,andMr. John C. Williams,all of Spartanburg, S. C., for theT.W. 0. C.Mr. F. Hamilton Seeley,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Textile Work-ers' Organizing Committee herein called the T. W. O. C., the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Tenth Region (Atlanta, Georgia), issued its com-plaint dated November 4, 1937, and its amended complaint datedNovember 9, 1937, against the Spartan Mills, Spartanburg, SouthCarolina, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce within themeaningof Section 8 (1) and (3), and Section2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.A copy of the complaint and the amendedcomplaint, and notices of hearing thereon were duly served upon therespondent and the T, W. O. C.Concerning the unfair labor practices, the complaint, as amended,alleged,in substance,that the respondent terminated the employ-mentof and refused to reinstate 59 named employees because theyjoined and assisted the T. W. O. C. and engaged in concerted activi-ties with other employees of the respondent for the purpose of collec-12 N. L.R. B., No. 54.455 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDtive bargaining and other mutual aid and protection ; and that therespondent, by the aforesaid act, and by speeches, suggestions, andthreats to its individual employees during a strike, and by other acts,interfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.On November 15, 1937, the respondent filed its answer to the coin-plaint, as amended, in which it admitted the allegations concerningits corporate structure, but denied the allegations concerning thenature and scope of its business and the allegations of unfair laborpractices, and moved to dismiss the complaint, as amended, on theground that the respondent was not subject to the jurisdiction ofthe Board.Pursuant to notice, a hearing was held from January 4, 1938, toFebruary 18, 1938, at Spartanburg, South Carolina, before JamesM. Brown, the Trial Examiner duly designated by the Board.Therespondent, the T. W. O. C., and the Board, participated in the hear-ing and were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded all parties.On September 10, 1938, the Trial Examiner filed his IntermediateReport and on September 17, 1938, an amendment to said Report.The Trial Examiner found that the operations of the respondentaffect commerce within the meaning of Section 2 (6) and (7) of theAct, that the discharging and/or failing or refusing to reinstate cer-tain named employees constituted unfair labor practices within themeaning of Section 8 (1) and (3), that the discharging and/or fail-ing or refusing to reinstate certain other named employees did notconstitute an unfair labor practice within the meaning of Section8 (1) and (3), as alleged, and recommended that the respondentcease and desist from its unfair labor practices, post notices of itsintention to comply with the Act, and offer reinstatement with backpay to the employees found to have been unlawfully dischargedor refused reinstatement.He further recommended that the com-plaint be dismissed as to the employees against whom the respondentwas found not to have discriminated.On October 3, 19389 the respondent filed its exceptions to the Inter-mediate Report and a request for the privilege to file a brief andpresent oral argument.On October 4, 1938, the T. W. O. C. filedexceptions to the Intermediate Report and motions for oral argumentand for leave to file a brief.On November 3, 1938, a hearing 1 for the purpose of oral argumentwas held before the Board in which all parties participated and werei The hearing was upon due notice to the parties after several postponements uponnotice. SPARTAN MILLS457represented by counsel.Thereafter, both the respondent and theT.W. O. C. filed briefs in support of their respective exceptions.On March 27, 1939, the respondent and counsel for the Board en-tered into a stipulation in settlement of the case.This stipulationprovidesas follows :Charges having been filed with Charles N. Feidelson, RegionalDirector of the National Labor Relations Board for the TenthRegion, by the Textile Workers Organizing Committee on July6, 1937 and amended on July 19, 1937, alleging that respondent,Spartan Mills, had violated Section 8 (1) and (3) of the Na-tional Labor Relations Act, 49 Stat. 449; and complaint havingbeen issued and served on November 4, 1937, and hearing havingbeen held before a duly authorized agent of the National LaborRelations Board at Spartanburg, South Carolina, from January4, 1938 to February 18, 1938; and Intermediate Report havingbeen issued and served on September 10, 1938; and it being theintention of the parties to dispose of the matters which havearisen,IT ISHEREBYSTIPULATEDAND AGREEDby and between SpartanMills, by its treasurer,W. S. Montgomery, and G. P. Van Arkel,attorney, National Labor Relations Board, as follows :1.Spartan Mills is incorporated in the State of South Caro-lina, and is engaged in the manufacture, sale and distributionof cotton textile goods. It has its principal office and plant inthe city of Spartanburg, State of South Carolina. In the manu-facture of cotton textile goods the principal raw materials usedby the respondent are cotton, coal, starch, etc.Over 50 per centof the raw materials used are imported from points outside theState of South Carolina to respondent's Spartanburg plant. Theapproximate total cost of such raw materials during the year1938, including purchases made within and without the Stateof South Carolina, amounted to $1,250,000.Over 50 per cent ofthe finished products is shipped directly by the respondent toconsumers outside the State of South Carolina.During the year1938, total sales of the respondent amounted to more than$2,000,000.Respondent employs approximately 900 persons atits Spartanburg plant.Spartan Mills admits that it is engaged in interstate commercewithin the meaning of Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449.2.The respondent, Spartan Mills, waives all further or otherprocedure provided by the National Labor Relations Act or theRules and Regulations of the National Labor Relations Board,including the making and findings of fact and conclusions of law. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Upon the basis of the facts, stipulated in paragraph 1above, the pleadings heretofore filed, the record, this stipulation,and by agreement of the parties hereto, the National Labor Rela-tions Board may enter its Order in the following form in theabove-entitled case :ORDEROn the basis of this stipulation and pursuant to Section 10(c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that Spartan Mills, its officers,agents, successors and assigns shall :1.Cease and desist :(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self-organization, to form, join or assist labor organizations, to bar-gain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection as guaranteedin Section 7 of the National Labor Relations Act;(b)From discouraging membership in the Textile WorkersOrganizing Committee by discharging or refusing to reinstateany of its employees or in any other manner discriminating inregard to their hire or tenure of employment or any term orcondition of their employment.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Jasper Bullman, Nettie Cannon, Tommie Corn,N. V. Dyson, Mary Goings, B. E. Holland, Bertha Hammett,Jean Tillotson, I. C.Whitlock and Dewey Wilson reinstatementto their former or substantially equivalent positions, withoutprejudice to their other rights and privileges previously enjoyed;(b)Make whole the employees named in paragraph 2 (a)above for any losses they have suffered by reason of their dis-charges or by reason of the refusal of the respondent to rein-state them by payment to these individuals of the amounts duethem for time lost from employment between July 19, 1937, andNovember 11, 1938, within thirty (30) days of the approvalof the Board of this stipulation;(c)Post immediately in conspicuous places throughout itsSpartanburg plant and maintain for a period of at least thirty(30) consecutive days notices stating that the respondent willcease and desist in the manner aforesaid;(d)Notify the Regional Director for the Tenth Region inwriting within ten (10) days from the date of this Order whatsteps respondent has taken to comply herewith. SPARTAN MILLS459And it is hereby ordered that the cases of all persons men-tioned in the above charge and not herein reinstated shall bedismissed.4. It is the understanding of the parties that in carrying outSection 2 (a) of the above Order all persons therein named shallbe returned to work within thirty (30) days of the entry ofthisOrder, and Spartan Mills undertakes to offer employmentto the individuals named in paragraph 2 (a) by registered mail,return receipt requested, with the understanding that if an an-swer is not received and definite employment arrangements madewithin ten (10) days, Spartan Mills will be relieved of furtherobligation to offer employment to such persons under this Order.It is the understanding of the parties that the exact amountsowing to the individuals named in paragraph 2 (a) of the Orderwill be computed by conferences between a representative of theBoard and a representative of the management, and that checkswill be made to these individuals by Spartan Mills.5.The respondent, Spartan Mills, hereby consents to the entryby the United States Circuit Court of Appeals for the appro-priate circuit, upon application by the Board, of a consent de-cree enforcing an order of the Board in the form hereinaboveset forth and hereby waives further notice of the applicationfor such decree.6.It is understood and agreed that this stipulation is subjectto the approval of the National Labor Relations Board and shallbecome effective immediately upon the granting of such approval.On March 27, 1938, the Board issued its order approving the abovestipulation,making it part of the record, and transferring the pro-ceeding to the Board for the purpose of a decision and order by theBoard.Upon the above stipulation and the entire record in the case, theBoard makes the following:FINDINGS OF FACTTHE BUSINESS OF THE RESPONDENT2Spartan Mills is incorporated in the State of South Carolina andhas its principal office and plant in the city of Spartanburg, Stateof South Carolina. It is engaged in the manufacture, sale, and dis-tribution of cotton textile goods.In the manufacture of cottontextile goods the principal raw materials used by the respondent arecotton, coal, and starch.Over 50 per cent of the raw materials used2The findings in this section are based on stipulated facts. 460DECISIONSOF NATIONALLABOR RELATIONS BOARDare imported from points outside the State of South Carolina torespondent's Spartanburg plant.The approximate total cost of suchraw materials during the year 1938, including purchases made withinand without the State of South Carolina, amounted to $1,250,000.Over 50 per cent of the finished products is shipped directly by therespondent to consumers outside the State of South Carolina.Duringthe year 1938, total sales of the respondent amounted to more than$2,000,000.The respondent employs approximately 900 persons atits Spartanburg plant.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Spartan Mills, Spartanburg, South Carolina, andits officers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in the Textile Workers' OrganizingCommittee- by discharging or refusing to reinstate any of its em-ployees or in any other manner discriminating in regard to their hireor tenure of employment or any term or condition of theiremployment.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Jasper Bullman, Nettie Cannon, Tommie Corn, N. V.Dyson, Mary Goings, B. E. Holland, Bertha Hammett, Jean Tillot-son, I. C. Whitlock, and Dewey Wilson reinstatement to their formeror substantially equivalent positions, without prejudice to their otherrights and privileges previously enjoyed;(b)Make whole the employees named in 2 (a) above for anylosses they have suffered by reason of their discharges or by reasonof the refusal of the respondent to reinstate them by payment to theseindividuals of the amounts due them for time lost from employmentbetween July 19, 1937, and November 11, 1938, within thirty (30)days of the approval of the Board of the above stipulation; SPARTAN MILLS461(c)Post immediately in conspicuousplacesthroughout itsSpartanburg plant and maintain for a period of at least thirty (30)consecutive days notices stating that the respondent will cease anddesist inthe manner aforesaid;(d)Notify the Regional Director for the Tenth Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the cases of all persons mentionedin the complaint previously filed in this case and not herein reinstatedshall be, and the same hereby are, dismissed.